USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC#: _

DATE FILED: #/f:48¢>

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
FRANK SPINELLI,
Plaintiff,
. 20-CV-1503 (ALC)
-against-
BOY SCOUTS OF AMERICA and ORDER
GREATER NEW YORK COUNCILS, BOY °
SCOUTS OF AMERICA,
Defendants.
x

 

ANDREW L. CARTER, JR., United States District Judge:
The Court is in receipt of Defendants’ request for an extension on their time to submit an

answer or other responsive pleading to the underlying complaint. ECF No. 3. Plaintiff is hereby

ORDERED to respond to Defendants’ request on or before March 11, 2020.

SO ORDERED.

Dated: March 6, 2020 (Robins Cu,
New York, New York y 2

HON. ANDREW L. CARTER; JR.
United States District Judge.

 
